Citation Nr: 1534841	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation prior to August 18, 2014, and an evaluation in excess of 10 percent thereafter for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973 with subsequent service in the U.S. Navy Reserve and U.S. Coast Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified in a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the proceeding is of record.

When this claim was last before the Board in May 2014, it was remanded for additional development and adjudicative action.  While the case was in remand status, the rating for the Veteran's bilateral hearing loss disability was increased to 10 percent, effective August 18, 2014, in a September 2014 Appeals Management Center decision.  This grant did not satisfy the Veteran's appeal so the case has been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to August 18, 2014, the Veteran's hearing impairment was no worse than Level I hearing bilaterally.

2.  Beginning August 18, 2014, the Veteran's hearing impairment has been no worse than Level IV hearing in the right ear and Level III hearing in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to August 18, 2014, and an evaluation in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a December 2006 letter, prior to the June 2007 rating decision on appeal.

The record also reflects that service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA audiological examinations in response to his claim.  The most recent examination was performed in August 2014 pursuant to the Board's May 2014 remand directive.  The Board finds the VA examination report to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The June 2014 VA examiner provided all information required for rating purposes and the Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the August 2014 VA examination.  Therefore, the Board finds that there has been substantial compliance with the May 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection with a noncompensable evaluation for bilateral hearing loss disability, effective November 2006.  As noted above, the rating was thereafter increased to 10 percent, effective August 18, 2014.

For the reasons explained below, the Board has determined that a compensable evaluation prior to August 18, 2014, and an evaluation in excess of 10 percent thereafter is not warranted for the Veteran's bilateral hearing loss disability.

In a June 2007 VA examination, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
50
50
LEFT
25
35
40
50
50

The average puretone threshold was 43.75 in the right ear and 43.75 in the left ear and the Maryland CNC speech recognition score was 94 percent, bilaterally.  Applying the values above to Table VI results in Level I hearing impairment in both ears.

In an April 2008 private audiological examination, the Veteran reported difficulty hearing conversation, specifically in the presence of background noise.  The private audiologist reported that the Veteran had 80 percent speech discrimination in the right ear, and 90 percent speech discrimination in the left ear.

In a June 2008 VA examination, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
50
50
LEFT
25
30
45
55
55

The average puretone threshold was 46.25 in the right ear and 46.25 in the left ear and the Maryland CNC speech recognition score was 94 percent, bilaterally.  Applying these findings to Table VI, the Veteran had Level I hearing impairment in both ears.

In a June 2009 Decision Review Officer (DRO) hearing, the Veteran reported that he constantly asked people to repeat their statements, which made it more difficult at work, and he had trouble understanding his wife when he drove.

In an August 2009 VA examination, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
50
55
LEFT
20
30
50
60
55

The average puretone threshold was 48.75 in the right ear and 48.75 in the left ear and the Maryland CNC speech recognition score was 90 percent in the right ear and 94 percent in the left ear.  Applying these findings to Table VI, the Veteran had Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.

In March 2010 testimony before the Board, the Veteran's wife reported that the Veteran could not hear sirens while driving and that she could not have conversations with the Veteran in the car because he was unable to read her lips.  

In a July 2010 VA examination, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
70
75
LEFT
40
50
60
65
60

The average puretone threshold was 65 in the right ear and 58.75 in the left ear and the Maryland CNC speech recognition score was 94 percent bilaterally.  Applying these findings to Table VI, the Veteran had Level II hearing impairment in both ears.  The examiner noted that the bilateral hearing loss cause difficulty understanding communication at home, in the office, and socially.

In a March 2011 VA examination, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
55
60
LEFT
30
30
50
60
60

The average puretone threshold was 51.25 in the right ear and 50 in the left ear and the Maryland CNC speech recognition score was 92 percent in the right ear and 94 percent in the left ear.  Applying these findings to Table VI results in Level I hearing impairment in both ears.  The examiner opined that the Veteran had difficulty hearing some speech and environmental sounds without the use of amplification or an assistive listening device.

In response to the May 2014 remand, the Veteran was afforded another VA examination on August 18, 2014.  The Veteran reported difficulty hearing at work meetings, especially when there was background noise or more than one person speaking, and that he constantly asked people to repeat themselves.  The examination report documents the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
65
70
LEFT
25
35
65
70
70

The average puretone threshold was 59 in the right ear and 60 in the left ear and the Maryland CNC speech recognition score was 84 percent in the right ear and 86 percent in the left ear.  Applying these findings to Table VI results in Level III hearing impairment in both ears.  The right ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86(b), and applying the value of the right ear to Table VIa results in a Level IV designation.  The examiner noted that the Veteran could not hear conversations in a variety of required listening environments at work, to include with clients and during meetings, and opined that bilateral hearing loss impacted his ability to hear conversations in listening environments where there is background noise or an inability to see the speaker.

After careful review of the evidence, the Board finds that the criteria are not met for an initial compensable evaluation prior to August 18, 2014, or an evaluation in excess of 10 percent thereafter.

For the period prior to August 18, 2014, the Board notes that when the audiological findings are applied to Table IV, the results of the July 2007, June 2008, August 2009, July 2010, and March 2011 VA examination reports warrant a noncompensable rating under Diagnostic Code 6100.  The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss during this period of the claim.  See 38 C.F.R. § 4.86(a).

For the period beginning August 18, 2014, the Board also notes that applying the August 2014 VA examination report findings to Table IV results in Level III hearing impairment in both ears, which warrants a noncompensable rating under Diagnostic Code 6100.  The August 2014 right ear findings warrant consideration for an exceptional pattern of hearing impairment.  Applying the values of the right ear to Table VIa results in Level IV hearing impairment in the right ear and Level III hearing impairment in the left ear, which warrants a 10 percent evaluation, but no higher.  See 38 C.F.R. § 4.86(b).

For the entire period of the appeal, VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in which he contends his disability should be rated higher than the current ratings due to difficulty understanding speech when background noise was present, difficulty understanding others, and needing to increase the volume on the television.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's bilateral hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation.  The Board acknowledges an April 2008 private treatment record finding a bilateral decrease in the Veteran's speech discrimination; however, the evidence does not indicate whether the testing was in accordance with the Maryland CNC speech recognition score.  Therefore, the lay and private medical evidence does not support a claim for a higher rating at any point during the period of the appeal.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting additional staged ratings but for the reasons explained above has determined that neither a compensable rating prior to August 18, 2014, nor a rating in excess of 10 percent thereafter is warranted.



Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from his level of hearing impairment was to a compensable degree prior to August 18, 2014, or to more than the 10 percent level on or after that date.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while bilateral hearing loss disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Rather, he is noted to have been employed throughout the period of the claim.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to bilateral hearing loss disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Entitlement to an initial compensable evaluation prior to August 18, 2014, and an evaluation in excess of 10 percent thereafter for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


